Citation Nr: 1723805	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected hypertension, coronary artery disease, or psychiatric disability or secondary to the medications used to treat such disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Appellant had active duty service from September 1987 to September 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction has since been transferred to the Little Rock, Arkansas RO. 

In a January 2015 remand order, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain an addendum medical opinion regarding whether his sleep apnea was aggravated by his service-connected disabilities, obtain any outstanding VA medical records, and notify the Veteran to submit any relevant lay statements regarding his sleep apnea symptoms.  The AOJ substantially complied with the remand instructions.  See Dyment v. West, 13 Vet. App. 141, 144 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The Veteran testified at a travel board hearing before the Board in February 2013. A transcript of that appeal has been associated with the claims file.

FINDINGS OF FACT

1. The Veteran has a current diagnosis of sleep apnea. 

2. There is no competent evidence that the Veteran's current sleep apnea was incurred, caused, or aggravated by any aspect of active service to include his service-connected hypertension, coronary artery disease, or psychiatric disability or secondary to the medications used to treat such disabilities.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, secondary to service-connected herniated hypertension, coronary artery disease, or psychiatric disability or secondary to the medications used to treat such disabilities, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310, 4.97 (2016), Diagnostic Code 6847.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II. Analysis

The Veteran seeks a secondary service connection for sleep apnea, which he believes was causally related to or aggravated by his service-connected hypertension, coronary artery disease, or psychiatric disability or secondary to the medications used to treat such disabilities.  The Board finds that the evidence of record does not support an entitlement to a secondary service connection for sleep apnea.  

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 C.F.R. § 3.303 (2016).  The Veteran has not asserted that his sleep apnea began in or is directly related to service and there is no other evidence of record suggesting this occurred.   Notably, the service treatment records are negative for complaints of or diagnosis of this disorder.  Therefore, service connection on a direct basis is not warranted.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing a service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995), see also 38 C.F.R. § 3.310 (2016).  The Veteran has a current diagnosis of sleep apnea, as shown in the April 2010 VA examination report.  Therefore, at issue, is whether the currently diagnosed sleep apnea was casually related to or aggravated by the Veteran's service-connected disabilities or medication use to treat such disabilities.  The April 2010 examiner found that the Veteran's sleep apnea could not be attributed to his longstanding hypertension or coronary artery disease (CAD).  It was noted that both the hypertension and the CAD were well-controlled and would not prevent the Veteran from exercising, thus causing weight gain.  However, the examiner made no comment on the aggravation claim presented by the Veteran and the examination was found to be incomplete for adjudication purposes.

A June 2015 addendum opinion is competent and highly probative on the issue of the Veteran's secondary service connection claim for sleep apnea.  In the June 2015 addendum opinion, the examiner opined that the "[t]here is no medical evidence that hypertension, [coronary artery disease], or psychiatric problem[s] (or meds he currently takes) would cause/aggravate OSA" (obstructive sleep apnea).  The examiner also opined that "OSA causation/aggravation is related to increased transthoracic pressure from his body size."  Finally, the examiner rejected the notion that the medications used to treat the Veteran's service-connected disabilities can cause or aggravate sleep apnea "from a physiologic standpoint."  Despite the Veteran's February 2013 hearing testimony which suggested that his doctors have found otherwise, the record below is devoid of any contemporaneous medical evidence to support the Veteran's claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The Veteran and his spouse are competent to address those symptoms which come to them through their own senses.  Thus, they can address the Veteran's symptoms of snoring and cessation of breathing during sleep.  However, the cause of the diagnosed sleep apnea is outside the realm of common knowledge of a lay person and requires medical expertise.  There is no evidence that the Veteran or his wife possess such expertise; therefore, they are not competent to render an opinion as to causation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a secondary service connection for sleep apnea is denied. 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected hypertension, coronary artery disease, or psychiatric disability or secondary to the medications used to treat such disabilities is denied  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


